DETAILED ACTION
The Amendment filed November 22nd, 2021 has been entered and fully considered. Claims 1-14 remain pending in this application. Claims 1-7 are being examined and claim 1 has been amended. Claims 8-14 were withdrawn from further consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Prutchi (hereinafter ‘Prutchi’, U.S. PGPub. No. 2015/0351836) in view of Abboud et al., (hereinafter ‘Abboud’, U.S. PGPub. No. 2007/0255162).
Regarding claim 1, Prutchi discloses a system (Figs. 1-4D, see ablation device 400 in Figs. 4A-4D), comprising: an expandable frame ([0108], “basket” made out of nitinol wire spines and/or supports 432) coupled to a distal end of a shaft (catheter shaft 430) for insertion into a cavity of an organ of a patient (abstract; [0071], “device may be inserted into a body lumen via a catheter”), the expandable frame  (432) comprising one or more ablation electrodes (ablation electrode 436 a-h) disposed over an external surface of the frame (Figs. 4A-4D; [0108], “Ablation electrodes 436 a-h may optionally be positioned on supports 432”), wherein the one or more ablation electrodes (436 a-h) are configured to be placed in contact with wall tissue of the cavity (abstract; it is noted that the ablation electrodes are capable of being placed in contact with wall tissue of the cavity). Prutchi further discloses a dispersive electrode (440) on the catheter shaft (430) which “may be used to sense an impedance between dispersive electrode 440 and one of ablation electrodes 436 a-h” ([0106]); “For example a small current may be passed between dispersive electrode 440 and one of the ablation electrodes 436 a-h to test impedance in the local area of the ablation electrode” ([0107]) and a processor (see central controller 1774 in Fig. 17 including a processor; [0131]), which is configured to: measure one or more first impedances between one or more of the ablation electrodes (436 a-h) and the dispersive electrode (440); measure one or more second impedances between one or more of the ablation electrodes (436 a-h) and the dispersive electrode (440); and determine, for at least a one ablation electrode (436 a-h) from among the one or more ablation electrodes (436 a-h), based on the first and second impedances, whether said at least one ablation electrode (436 a-h) is in physical contact with the wall tissue ([0013], “the controller is further programmed to evaluate a contact of an electrode with a target tissue based on an impedance of a unipolar signal between the electrode and a dispersive electrode”; [0027]; see [0075] for electrode impedance measurements may be used to estimate contact; also see [0107] for impedance sensing; and [0128]-
Although Prutchi discloses a dispersive electrode (440) on the catheter shaft (430) which “may be used to sense an impedance between dispersive electrode 440 and one of ablation electrodes 436 a-h” ([0106]), Prutchi is silent regarding a stem electrode coupled to the distal end of the shaft proximally to the expandable frame, and an edge electrode coupled to the distal end of the shaft distally to the expandable frame; and the associated processor, which is configured to: measure one or more first impedances between one or more of the ablation electrodes and the stem electrode; measure one or more second impedances between one or more of the ablation electrodes and the edge electrode. 
However, in the same field of endeavor, Abboud teaches a similar system comprising a balloon (conductive region 38 is shown as a double balloon having a first membrane (e.g., inner balloon) 62 contained or enclosed within a second membrane (e.g., outer balloon) 64 in Figs. 1 and 2) including a stem electrode (92) coupled to the distal end of the shaft proximally to the balloon (see Fig. 2), and an edge electrode (90) coupled to the distal end of the shaft distally to the balloon (see Fig. 2; [0054]). Abboud teaches applying “an excitation current 107 of well-selected amplitude and frequency…between the two electrodes to create a current field and measure the differential impedance voltage as produced across the same electrodes to determine tissue contact assessment” ([0054]). Abboud further teaches various different electrode catheter configurations in order to determine tissue contact assessment. For example, in one embodiment, Abboud teaches “the thermally conductive region 38 is shown as having a thermally conductive non-balloon element with a plurality of electrodes 90, 91, 92, 94, etc., wherein the thermally conductive region 38 is in a spiral or coiled configuration” ([0060], see Fig. 4A). Abboud teaches that the impedance may be measured between all of the electrodes of the thermally conductive region (38) by scanning the electrodes and recording all the impedance voltages of various combinations of electrodes (i.e. measurement is not limited to specific pairs of electrodes). It is well known in the art (as can be seen in Abboud) to calculate impedance measurements for various combinations of electrodes. Doing so provides a more accurate assessment of contact for treatment, for example, “the electrodes with 
Further, this modification would have merely comprised a simple substitution of one well known electrode configuration for another in order to produce a predictable result (i.e. calculate impedance measurements and determine tissue contact assessment), MPEP 2134 (I)(B).
Regarding claim 2, Prutchi in view of Abboud teach all of the limitations of the system according to claim 1. Prutchi further discloses (Figs. 1-4D) wherein the processor (see central controller 1774 in Fig. 17 including a processor; [0131]) is configured to determine that the ablation electrode (436 a-h in Figs. 4A-4D) is in physical contact with the tissue by determining that a measured first or second impedance is larger than a prespecified impedance by at least a prespecified minimal value ([0075], “electrode impedance measurements may be used to estimate contact (estimated contact) between electrode and tissue as surrogate for thermal contact between electrode interface and target tissue (for example a low impedance of a unipolar signal between an ablation electrode and a dispersive electrode may indicate good contact between the ablation electrode and the target tissue)”; [0092]; [0132]-[0133]; 
 Regarding claim 3, Prutchi in view of Abboud teach all of the limitations of the system according to claim 2. Prutchi further discloses (Figs. 1-4D) wherein the prespecified impedance is measured with the ablation electrode (436 a-h in Figs. 4A-4D) being in contact with blood ([0102], “ablation electrode 436 a-h may optionally be coated with a non-electrically conductive material 435 except for the segment that protrudes through the blood-exclusion membrane to contact the target tissue”; as broadly claimed, during the procedure and assessment, the device 400 is placed in contact with a target tissue in a lumen including blood). 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Prutchi in view of Abboud as applied to claims 1-3 above, and further in view of Herscher et al., (hereinafter ‘Herscher’, U.S. PGPub. No. 2012/0095461).
Regarding claims 4 and 7, Prutchi in view of Abboud teach all of the limitations of the system according to claim 2, but are silent regarding wherein the prespecified minimal value is stored in a look-up table and the prespecified impedance comprises approximately 100 to approximately 130 ohms as measured by the electrode.
However, in the same field of endeavor, Herscher teaches a similar system (Fig. 1) comprising a balloon catheter (balloon 200) including electrodes (112) attached to a power generator and controller (generation and control apparatus 101) such that the balloon (200) and electrodes (112) contact tissue during energy treatment. Herscher teaches that energy may selectively be applied to tissue based on measured impedance to achieve gentle heating (abstract). Further, “the power generation and control apparatus 101 may be programmed to operate within a range of impedance values measured at the power delivery target 404 such that above or below set limits the system may automatically shut down… the apparatus 101 may be programmed to operate over a range of load impedance from about 5 Ohms to . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prutchi in view of Abboud as applied to claims 1-3 above, and further in view of Osadchy (hereinafter ‘Osadchy’, U.S. Pat. 7,848,787).
Regarding claim 5, Prutchi in view of Abboud teach all of the limitations of the system according to claim 1. Prutchi further discloses comprising a relay that is configured to switch (see switches and/or multiplexor 1178 in Fig. 17), under control of the processor ([0131], central controller 1774 including a processor), to select electrodes for measuring impedances between the ablation electrodes and the dispersive electrode ([0131]). Prutchi discloses, “RF channels 1776 may have the means to measure electrode/tissue impedance under whatever selection is set by the switch configuration of the multiplexer 1778. The RF channels 1776, the switches and/or multiplexor 1778 may be controlled by a central controller 1774 (for example the central controller 1774 may include a processor, for example a microcontroller and/or single-board computer)” ([0131]). 
In view of the prior modification of Prutchi in view of Abboud, the combination would necessarily teach switching between two or more of: (i) a first configuration for measuring impedances 
Prutchi in view of Abboud however fail to teach switching between (ii) a second configuration for measuring impedances between the ablation electrodes and one or more body-surface electrodes, and (iii) a third configuration for performing ablation by driving an electrical signal between the ablation electrodes and a back patch electrode.
However, in the same field of endeavor, Osadchy teaches a similar system (Figs. 1-2) comprising a configuration for measuring impedances between an ablation electrode (48; on distal tip of catheter 22) and one or more body-surface electrodes (skin patches 32, 34, 36 and 38). The control unit (30) drives a current between the electrode (48) and one or more of the patches (32-38) and the current is measured by one or more of respective current measurement circuits (52, 54, 56, and 58) (col. 6, ll. 22-40). Osadchy further teaches that “the measured currents may be used to calculate parameters of relative impedance, which are in turn used to derive coordinates of the catheter (col. 6, ll. 38-40)… [w]hen catheter 22 moves, the relative impedance with respect to at least one patch changes. The measurement of the change in relative impedance thereby permits tracking of the catheter” (col. 10, ll. 64-67), thereby providing the additional benefit of position tracking, increasing overall control and accuracy of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Prutchi in view of Abboud to further include a second configuration for measuring impedances between the ablation electrodes and one or more body-surface electrodes as taught by Osadchy. Doing so provides the additional benefit of position tracking, thereby increasing overall control and accuracy of treatment.
It is noted that the claim is written in the alternative. 
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prutchi in view of Abboud as applied to claims 1-3 above, and further in view of Prutchi.
Regarding claim 6, Prutchi in view of Abboud teach all of the limitations of the system according to claim 1. Although Prutchi discloses an expandable frame ([0108], “basket” made out of 
However, in an alternate embodiment, Prutchi teaches “[t]he supports may include, for example, inflatable (hydraulic and/or pneumatic) supports, supports made of nitinol, a folding basket, a malecot, a stent, a folding stent, a laminated structure, a balloon and/or an expandable woven structure” ([0068]; also see balloon 1134 a in Fig. 11A). In one embodiment, Prutchi teaches wherein the external surface of the frame comprises an external surface of a membrane of the balloon ([0119], “balloon 1134 a may be fitted inside a support structure 1132”). It is well known in the art (as can be seen in Prutchi) to provide a variety of combinations of support structures and insulators, including wherein the expandable frame comprises an expandable balloon and wherein the external surface of the frame comprises an external surface of a membrane of the balloon. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Prutchi in view of Abboud to further include wherein the expandable frame comprises an expandable balloon and wherein the external surface of the frame comprises an external surface of a membrane of the balloon as taught by Prutchi. This modification would have merely comprised a simple substitution of one well known expandable frame and insulator (i.e. balloon) configuration for another in order to produce a predictable result, MPEP 2143 (I)(B).
Response to Arguments
Applicant's arguments filed November 22nd, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument (page 5) that the proposed combination of Prutchi in view of Abboud fails to arrive at all claimed features of a system which is configured to: measure one or more first impedances between one or more of the ablation electrodes and the stem electrode; measure one or more second impedances between one or more of the ablation electrodes and the edge electrode” is not persuasive. 
Prutchi teaches a system (Figs. 1-4D, see ablation device 400 in Figs. 4A-4D), comprising: an expandable frame ([0108], “basket” made out of nitinol wire spines and/or supports 432) having one or more ablation electrodes (ablation electrode 436 a-h) disposed over an external surface of the frame (Figs. 4A-4D; [0108], “Ablation electrodes 436 a-h may optionally be positioned on supports 432”), wherein the one or more ablation electrodes (436 a-h) are configured to be placed in contact with wall tissue of the cavity (abstract; it is noted that the ablation electrodes are capable of being placed in contact with wall tissue of the cavity). Prutchi further discloses a dispersive electrode (440) on the catheter shaft (430) which “may be used to sense an impedance between dispersive electrode 440 and one of ablation electrodes 436 a-h” ([0106]); “For example a small current may be passed between dispersive electrode 440 and one of the ablation electrodes 436 a-h to test impedance in the local area of the ablation electrode” ([0107]) and a processor (see central controller 1774 in Fig. 17 including a processor; [0131]), which is configured to: measure one or more first impedances between one or more of the ablation electrodes (436 a-h) and the dispersive electrode (440); measure one or more second impedances between one or more of the ablation electrodes (436 a-h) and the dispersive electrode (440). From these impedance measurements (between the dispersive electrode and plurality of ablation electrodes), the processor is configured to determine whether the ablation electrode(s) is in physical contact with the wall tissue ([0013], “the controller is further programmed to evaluate a contact of an electrode with a target tissue based on an impedance of a unipolar signal between the electrode and a dispersive electrode”; [0027]; see [0075] for electrode impedance measurements may be used to estimate contact; also see [0107] for impedance sensing; and [0128]-[0133]; specifically, [0132], “electrode impedance measurements may be used to estimate contact between electrode and tissue”). 
Abboud teaches a similar system including a stem electrode (92) coupled to the distal end of the shaft proximally to the balloon (see Fig. 2) and an edge electrode (90) coupled to the distal end of the shaft distally to the balloon (see Fig. 2; [0054]). Abboud teaches applying “an excitation current 107 of well-selected amplitude and frequency…between the two electrodes to create a current field and measure the differential impedance voltage as produced across the same electrodes to determine tissue contact 
Abboud provides teaching for the electrode placement of the stem and edge electrodes and teaches using these electrodes to measure impedance to determine tissue contact assessment. Abboud further teaches a spiral or coiled configuration wherein the impedance may be measured between all of the electrodes of the thermally conductive region by scanning the electrodes and recording all the impedance voltages of various combinations of electrodes. The impedance measurement(s) is not limited to specific pairs of electrodes. Any combination of electrodes may be used to measure the impedance of the tissue. Therefore, Abboud teaches various different electrode catheter configurations in order to determine tissue contact assessment wherein impedance may be calculated from various combination of electrodes. 
It is the Examiner’s position that Abboud acts as a teaching reference that would allow one of ordinary skill in the art to conclude that in view of the modification, the stem electrode and edge electrode of Abboud can be used in combination with the ablation electrodes of Prutchi to the measure impedance. Again, it is emphasized that Abboud shows various configuration and various combinations of electrodes 
The Applicant has further annotated Prutchi in view of Abboud to include the stem and edge electrode (page 6). The Applicant notes (page 6) that “impedance can be measured between tip electrode 94 and proximal electrode 90 (as taught by Abboud at 0057); impedance can be measured between ablation electrodes 436a-g and dispersive electrode 440 (as taught by Prutchi)”. Applicant has argued (pages 6-7) that this combination does not teach “The claimed "first impedance" between "tip electrode 94 or distal electrode 90" (similar to the claimed "edge electrode") and "ablation electrode 436a-g"; and (2) the claimed "second impedance" between "proximal electrode 90" (similar to the claimed "stem electrode") and "ablation electrode 436a-g"”. However, it is the Examiner’s position that the Abboud does teach this limitation by providing various configuration and various combinations of electrodes useable together to measure impedance. Abboud does not limit measuring impedance to one particular path or combination of electrodes. Therefore, in view of the combination of Prutchi in view of Abboud, the stem and edge electrode would be useable with the ablation electrodes. See discussion of references above for further clarification.
Further, in response to applicant's argument (page 7) that Prutchi and Abboud fail to arrive at all claimed features, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s argument (page 8) that the modalities of the devise are different, and therefore there is no reason to combine or arrive at the claimed device is not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references are pertinent to measuring impedance to determine contact with tissue. As discussed above, Abboud shows various configuration and various combinations of electrodes useable together to measure impedance. Abboud does not limit measuring impedance to one particular path or combination of electrodes. In view of the teaching provided by Abboud, the stem electrode and edge electrode of Abboud can be used in combination with the ablation electrodes of Prutchi to the measure impedance as claimed. 
Therefore, it is the Examiner’s position that Prutchi in view of Abboud teach all of the limitation the system according to claim 1. The rejection is maintained. 
The 112 rejection is overcome. 
No further arguments have been set forth regarding the dependent claims other than their patentability stemming from rejected claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794